 In the MatterOf JASPERWOOD PRODUCTS COMPANY, INC.'andUNITED FURNITURE WORKERS OF AMERICA, LOCAL#331, CIOCase No. 11-R-912.-Decided March 6, 1946Mr. Fae W. Patrick,of Indianapolis, Ind., andMr. Arthur Nord-hoff,of Jasper, Ind., for the Company.Mr. Harold J. Jerger,of Jasper, Ind., andMr. Frank T. Douthitt,of Bloomington, Ind., for the Union.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Furniture Workers of Amer-ica, Local #331, CIO, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Jasper Wood Products Company, Inc., Jasper, Indiana,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William O.Murdock, Trial Examiner. The hearing was held at Jasper, Indiana,on December 11, 1946. The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJasperWood Products Company, Inc., is an Indiana corporationwith a plant, involved in this proceeding, located at Jasper, Indiana.'Name as amended at the hearing.66 N. L.B. B., No. 39.333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is there engaged in the manufacture of plywood.Annually, theCompany purchases raw materials for use at its Jasper plant valuedin excess of $100,000, more than 50 percent of which is shipped t4,it from points outside the State of Indiana.The Company annuallysells products manufactured at its Jasper plant valued in excess of$2,000,000, of which more than 50 percent is shipped tp points outsidethe State.The Company admits that it is engaged in commerce within, themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited FurnitureWorkers of America, Local#331, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of certain of its employeesuntil the Union has been certified by the Board in an appropriate un}t.A statement of a Board agent, introduced into evidence at 'thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unionseeks a unitcomprising all production and maintenanceemployees of the Company, including the kiln operator, the firemen,ahd ,the watchmen, but excluding the boring machine operator, thequality-control inspector, the sanding machine operator, the nurse,'office andshop clerical employees, occasional or temporary employees,retired employees, leadmen, superintendent, foremen, and all othersupervisory employees.The Company would exclude the kiln oper-ator, but would include the sanding machine operator, the nurse, shopclerical employees, occasional or temporary employees, retired em-ployees,3 the boring machine operator, the quality-control inspector,and leadmen.9 The Field Examiner reportedthat the Union submitted approximately 64 "authoriza-tions" andthat they are dated between June and November 15, 1945. Thereare approxi-mately 200 employees in the appropriate unit3 Louis Uebelhor is a retired foreman,whom both the Union and the Company wouldexclude from the unit. JASPER WOOD PRODUCTS COMPANY, INC.335Kiln operator, sanding machine operator;5 nurse:6In a priorproceeding,' we found that the kiln and sanding machine operatorswere not supervisory employees, as alleged by the Union in the pres-ent proceeding.Their duties and functions appear to be the sameat the present time.For reasons stated in that case, we shall includethem in the appropriate unit.And we shall exclude the nurse inaccordance with the views expressed in our previous decision, inas-much as her work remains the same.Shop clerical employees:There are two shop clerical employees.The shop clerical employee in the glue rooms spends approximatelythree-fourths of her time at her desk on the factory floor. She isresponsible to the foreman of the glue room. She keeps records ofthe glue room and of the material running through the tapless splicerto insure maintenance of production in the plant. She is paid on thesame basis as the other production workers.When not otherwiseengaged she directly assists production by operating certain machines.The shop clerical employee in the shipping department9 assists theshipping clerk in making out invoices.One-third of her time isoccupied in clerical work of this character.The balance of her timeis occupied in regular work in the shipping room, such as inspectingand packing. She is paid on the same basis as the other workers inthe shipping department. Since it is evident that the shop clericalemployees have duties and interests which are similar to those of theproduction employees, we shall include them in the unit.Occasional or temporary employees:There are approximately 10occasional employees.All of them at the present time are in school.During the war apparently they were regularly employed during thesummer vacation and occasionally on Saturdays and after schoolhours during the fall and winter months.With 1 or 2 exceptions,however, the Company has not had occasion to use these employeesduring the reconversion period for the reason that conditions havebeen such that it could not properly balance production in the vari-ous departments.Although permanent help is frequently recruitedfrom this group when they graduate from high school, the transientnature of their present employment is such that they have no sub-stantial interest in the working conditions in the shop.Accordingly,we shall exclude them from the unit 10Retired employees :There are four or five employees in this group,apart from the retired foreman 11There is evidence in the record4 Gilbert Hurst.0 Edgar Dittmer.c MarySchuler.7 SeeMatter ofJasper WoodProductsCo., Inc.,56 N. L. R. B. 1742.Lucile Steinhart.LuellaHoffman.10 SeeMatter ofThe PostPrintingand Publishing Co., et at.,59 N. L. It. B. 1115.u Louis Uebelhor is the retired foreman.See footnote 3,supra. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Company occasionallyusesone of the retired employees.There is no showing that it has used the otherretired employeessince their retirement. Inasmuchas it isevident that these employeeshave no substantial interest in the working conditions in the shop,we shall exclude the retired employees from the unit.Boring machine operator:12The record indicates that this em-ployee operates the boring machine, router, and othersaws.He alsooperates the splicer.This is regular production work.Because hisduties have allegedly changed recently and he does not punch a timeclock, the Union contends that he is a supervisory employee.Hehas'no employees under his supervision, and no authority to hireand discharge employees, or effectively to recommend such action.Under all the circumstances, we shall include the boringmachineoperator in the unit.Quality-control inspector:13This employee receivesinstructionsfrom the manager or the manager's assistants as to the nature ofcustomers' specifications.He then regulates the type of material andquality of product at each stage of the productionprocess in orderthat the finished product will not be rejected when it reaches theshipping department.He works in all departments of the plant inclose proximity with the production workers and is hourly paid.Although the Union claims he is a supervisory employee, he has nopower of direction or control over other employees, nor has he author-ity to hire, discipline, or discharge, or effectively to recommend suchaction.We have frequently included employees of this type in theunit on the ground that they have interests in common with the pro-duction and maintenance employees.We shall, accordingly, includethe quality-control inspector in the unit.14Leadmen:In the Company's employ thereare 5 or 6 foremen andapproximately 5 leadmen. The leadmen bring in and maintain mate-rial essential to the various operations to avoidslackeningof produc-tion.They instruct the employees in their group with respect totheir work.A leadman directs the work of from 5 to 35 productionworkers under the supervision of the foremen. Instances cited byemployees testifying at the hearing indicate that at least2 leadmenappear to exercise authority to recommend effectivelytransfer orother disciplinary action.Moreover, at the time of the hearing therewereapproximately 215 employees in the plant, ' and under thesecircumstances, we believe that the 5or 6 foremen must necessarilyrely upon the recommendations of all theleadmen asto the discipline,12 FidelisMarks.1$ George Marks.SeeMatter of Scott andWilliams,Incorporated,58 N. L.R.B. 249;Matter ofServel, Inc.,58 N. L.R. B.5 ; Matter of WestinghouseElectric c6Manufacturing Com-pany,45 N.L.R. B. 826. , JASPER WOOD PRODUCTS COMPANY,INC.337discharge, and status of subordinate employees.Accordingly, we findthat the leadmen are supervisory employees within the meaning ofour customary definition and, therefore, we shall exclude them fromthe appropriate unit.15We find that all production and maintenance employees at theCompany's Jasper, Indiana, plant, including the firemen, watchmen,the kiln operator, the sanding machine operator, the boring machineoperator, the quality-control inspector, and shop clerical employees,but excluding office clerical employees, the nurse, occasional Or tem-porary employees, retired employees, the superintendent, formen,leadmen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETER31INATION OF REPRESENTATIVESAlthough the Union stated at the hearing that it desired the Boardto designate the Company's pay roll immediately. preceding the dateof the hearing as the proper pay roll for determining the eligibilityof employees to vote, no persuasive reasons appear to warrant sucha departure from our customary practice.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jasper WoodProducts Company, Inc., Jasper, Indiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eleventh Region, acting inthismatter as agent for the National Labor Relations Board, andi6SeeMatterofEdisonGeneralElectricAppliance Co., Inc,63 N. L. R. B. 968.686572-46-23 338DECISIONSOF NATIONALLABOR RELATIONS BOARDsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by United Furniture Workers of America,Local #331, CIO, for the purposes of collective bargaining.MR. GERARDD. REiLLY took no part in the consideration of theabove Decision and Direction of Election.